Van Brunt, P. J.
It does not appear from the record presented on this appeal that the complaint was before the court below at the time of the hearing of this motion. It was therefore impossible for it to determine whether or not the defendant was entitled to a bill of particulars; and, the complaint not being before this court upon appeal, there is nothing in this record showing that any error was committed by the court below. The order should therefore be affirmed, with $10 costs and disbursements. All concur.